Name: Commission Regulation (EC) No 1657/98 of 27 July 1998 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in July 1998 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 28. 7. 98L 210/86 COMMISSION REGULATION (EC) No 1657/98 of 27 July 1998 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in July 1998 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1279/ 98 of 19 June 1998, laying down rules for the application of the tariff quotas for beef and veal provided for by Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania (1), and in particular Article 3(4) thereof, Whereas Article 1 and Article 2 of Regulation (EC) No 1279/98 fixes the quantities of fresh, chilled or frozen beef and veal originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria, and, in the case of Poland, the equivalent of the quantity of meat expressed as weight of processed products which may be imported on special terms in respect of the period 1 July to 30 September 1998; whereas the quantities of fresh, chilled or frozen beef and veal originating in Hungary, the Czech Republic, Slovakia, Romania and Bulgaria, covered by import licence applications submitted are such that applications may be accepted in full; whereas, however, quantities covered by applications in respect of beef and veal originating in Poland and processed prod- ucts must be reduced proportionately in accordance with Article 4(4) of that Regulation; Whereas Article 2 of Regulation (EEC) No 1279/98 states that if for the quota period the quantities for which applications for import licences have been submitted for the first, second or third period specified in the preceding subparagraph are less than the quantities available, the remaining quantities are to be added to the quantities in respect of the first period, the quantities available for the six countries concerned for the second period running from 1 October to 31 December 1998 should accordingly be determined, HAS ADOPTED THIS REGULATION: Article 1 1. The following percentages of quantities covered by import licence applications submitted in respect of the period 1 July to 30 September 1998 under the quotas referred to in Regulation (EC) No 1279/98 may be allowed: (a) 100 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 originating in Hungary, the Czech Republic, Slovakia, Romania and Bulgaria; (b) 36,856 % of quantities covered by applications in respect of products falling within CN codes 0201, 0202, 1602 50 31 and 1602 50 39 originating in Poland. 2. The quantities available for the period referred to in Article 2 of Regulation (EC) No 1279/98 running from 1 October to 31 December 1998 shall amount to: (a) beef and veal falling within CN codes 0201 and 0202: Ã¯ £ § 4 071,5 tonnes for meat originating in Hungary, Ã¯ £ § 1 511,0 tonnes for meat originating in the Czech Republic, Ã¯ £ § 766,0 tonnes for meat originating in Slovakia, Ã¯ £ § 115,0 tonnes for meat originating in Bulgaria, Ã¯ £ § 862,5 tonnes for meat originating in Romania; (b) 2 760 tonnes for beef and veal falling within CN codes 0201 and 0202 originating in Poland, or 1 289,7 tonnes for processed products falling within CN codes 1602 50 31 and 1602 50 39 originating in Poland. Article 2 This Regulation shall enter into force on 28 July 1998.(1) OJ L 176, 20. 6. 1998, p. 12. EN Official Journal of the European Communities28. 7. 98 L 210/87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1998. For the Commission Franz FISCHLER Member of the Commission